951 F.2d 362
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert Charles BLACKCLOUD, Defendant-Appellant.
No. 89-50181.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1991.*Decided Dec. 20, 1991.

Before FARRIS, PREGERSON and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Robert Charles Blackcloud appeals his conviction in a bench trial for sexually assaulting a fellow prison inmate in violation of 18 U.S.C. § 2241(a)(2).   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We affirm.


3
Blackcloud argues that the evidence presented against him was insufficient to sustain a conviction.   Blue Brief at pg. 8.   In considering whether evidence suffices to support a defendant's conviction, the Court of Appeals will uphold the district court result if " 'any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.' "   United States v. Torres-Medina, No. 90-50257, slip. op. 7131, 7134 (9th Cir.  June 7, 1991) ( quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979), reh. denied 444 U.S. 890).   Upon a review of the record and transcript in this case, we conclude the district court properly found Blackcloud guilty as charged.   Therefore, the conviction is AFFIRMED.



**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


*
 The panel unanimously found this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4